ORDER WITHDRAWING OPINION AND VACATING INJUNCTION
The petition for rehearing is granted. Our previous opinion, filed on April 16, 2002, and appearing at 285 F.3d 1236 (9th Cir.2002), is hereby withdrawn, and our order granting injunction, filed on April 26, 2002, and appearing at 2002 WL 841345 (9th Cir. Apr. 26, 2002), is hereby vacated.
*1085In light of the important and heretofore undecided state-law issues this case presents, we are of the opinion that “it is necessary to ascertain the local law of [Washington] in order to dispose of [this case] and the local law has not been clearly determined....” Wash. Rev. Code § 2.60.020. “[M]indful that ‘[certification saves time, energy, and resources and helps build a cooperative judicial federalism,’ ” we have decided to certify to the Supreme Court of Washington that “a question of Washington law is involved in this case which may determine the cause and as to which there is no controlhng precedent in the decisions of the Washington Supreme Court.” Broad v. Mannesmann Anlagenbau AG, 196 F.3d 1075, 1076 (9th Cir.1999) (quoting Arizonans for Official English v. Arizona, 520 U.S. 43, 46, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997)).
Certification to the Supreme Court of Washington is made by separate order filed simultaneously herewith.